Case 1:20-cv-05770-JMF Document 76-41 Filed 08/07/20 Page 1 of 10




                    Exhibit 41
          Case 1:20-cv-05770-JMF Document 76-41 Filed 08/07/20 Page 2 of 10




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, et al.,

                          Plaintiffs,

               v.                                     20 Civ. 5770 (JMF)

TRUMP, et al.,                                        DECLARATION OF
                                                      JOSEPH J. SALVO
                          Defendants.




 Pursuant to 28 U.S.C. § 1746(2), I, Joseph J. Salvo, hereby declare as follows:


          1.        I am over the age of eighteen and have personal knowledge of all the facts stated

herein.

          2.        I am the Chief Demographer for New York City (the “City”), a post I have held

since 1994. I was employed by the New York City Department of City Planning (DCP) from

1982 until February of 2020. I am now employed (part-time) by the New York City Economic

Development Corporation and detailed to the Population Division of DCP as Chief

Demographer. The Population Division serves as the City’s in‐house demographic consultant,

providing expertise to agencies for a whole host of applications involving assessments of need,

program planning and targeting, and policy formulation.

          3.        As Chief Demographer for the City, I head a team at the Department of City

Planning that has been and continues to be the technical lead on the City of New York’s census

efforts. We were responsible for reviewing the address list used in the 2020 decennial census,

through participation in the Local Update of Census Addresses (LUCA) program, a function we
         Case 1:20-cv-05770-JMF Document 76-41 Filed 08/07/20 Page 3 of 10




have performed since 1998, when the LUCA program was instituted.                                  We also provide

demographic expertise in support of census outreach efforts through a regular series of analytical

reports on patterns of self-response to the census by neighborhood. We produce and share these

reports so that outreach efforts throughout the City, such as those coordinated by NYC Census

2020 (New York City’s census outreach initiative), the Regional Office of the United States

Census Bureau, and other community-based groups, can more efficiently target populations with

low self-response rates. I am also actively engaged at a national level, promoting the use of

methods that will provide a more accurate count for the nation’s cities during the 2020 census.

         4.       As I have testified in previous litigation related to the 2020 census, self-response is

the most accurate and efficient way to collect data in the census. 1 As of July 23, more than four

months into the 2020 census, self-response rates in New York City have been lagging, at just 53.7

percent, compared to 62.3 percent for the nation. While any comparison with 2010 is limited by

the unique timetable the pandemic has imposed on the 2020 Census enumeration, it is safe to say

that self-response rates for the City and the nation are below their 2010 levels for comparable

periods. 2 Moreover, there are substantial differences in self-response rates by neighborhood within

New York City. For example, there is a pattern of lower self-response in black and selected

Hispanic neighborhoods.

         5.       If households do not self-respond (which can be done at any point in the

enumeration) the next best thing is for them to cooperate with census enumerators when they

knock on the door during a process called Non-Response Follow-Up (NRFU). Like self-responses,



         1
            See, e.g., State of New York v. U.S. Department of Commerce, 18-cv-2921 (JMF), Nov. 6, 2018 trial
transcript, at 292, 302, 325-26. In addition to these excerpts, my entire testimony during the citizenship question trial
supports this point as well as most of the other assertions in this declaration. See id. at 288-453.
         2
            Based on a response rate comparison for 2010 and 2020, approximately thirty-seven days from the initial
mailout (April 23), as cited in Weekly Report on Self-Response (Rates Issued on April 23), NYC Department of City
Planning, Population Division, April 24, 2020.

                                                           2
       Case 1:20-cv-05770-JMF Document 76-41 Filed 08/07/20 Page 4 of 10




responses provided in-person to census enumerators come directly from the household being

enumerated and thus include self-reported data about both the number of household members and

their demographic characteristics (such as age, gender, and race), similar to households that self-

respond by mail or online. But when households neither self-respond nor answer the door for

census enumerators, the quality of the data regarding such households significantly declines.

       6.      If no one responds to the knock on the door, the Census Bureau will leave a “notice

of visit,” and then check administrative records from the postal service to see if there is evidence

that the unit is occupied. Field workers will talk with neighbors, landlords, or others who may

serve as “proxy respondents,” by providing information on the number of persons and other

characteristics of the non-responding household. Another check of administrative records from

social security, the IRS, and from other sources, may help complete the enumeration for the

household. But such records may not exist, especially for historically marginalized groups

       7.      In cases where enumerators cannot obtain a response from a household after

multiple visits, there are no proxy respondents, and administrative records are not available, the

Census Bureau relies on its operation of last resort: statistical imputation. Households in the

neighborhood that responded in the census (also known as “donors”) are used in a statistical model

as a substitute for the missing household. Since this form of imputation extrapolates data based on

neighboring households, error is introduced because the demographic characteristics of

households that do not respond are unknown and may differ substantially from the characteristics

reported by households that do. In fact, it is a maxim in statistical science that those who fail to

respond in surveys are inherently different from those who do respond. And since information on

the actual number of persons in the household that failed to respond is frequently speculative or




                                                3
       Case 1:20-cv-05770-JMF Document 76-41 Filed 08/07/20 Page 5 of 10




unknown, the count itself (in addition to the data on the characteristics of household members) is

likely to be increasingly compromised as imputation levels rise.

       8.      For these reasons, it is extremely important to maximize census self-response rates

and, failing that, the rates at which households respond in-person to census enumerators during

NRFU. Any action that lowers these rates, or that undermines efforts to increase them, impairs the

quality of the data collected during the census. But President Trump’s July 21, 2020

“Memorandum on Excluding Illegal Aliens from the Apportionment Base Following the 2020

Census” does just that.

       9.      Immigrant communities already confronted serious challenges for the accuracy and

completeness of the 2020 census stemming from concerns about privacy, a hostile environment

facing immigrants on the heels of efforts to add a citizenship question to the census, fear of

government authorities, and unprecedented language diversity. On top of that, in March 2020

COVID-19 halted all manner of on-the-ground census outreach, just as the census was about to

begin. While “virtual” efforts continued, on-the-ground outreach has always been a vital part of

promoting awareness of the census and increasing self-response rates. The limitation on physical

outreach posed by COVID-19 makes it all the more important—particularly with respect to

traditionally hard-to-count groups such as immigrants—to avoid any further disincentive to self-

respond or cooperate with enumerators and to maintain a clear message that everyone counts in

the census.

       10.     But instead, President Trump’s July 21, 2020 “Memorandum on Excluding Illegal

Aliens from the Apportionment Base Following the 2020 Census” will further depress response

rates in immigrant communities because it discredits the essential message that everyone’s

response matters and makes an already fearful group more apprehensive about the perceived risks



                                                4
        Case 1:20-cv-05770-JMF Document 76-41 Filed 08/07/20 Page 6 of 10




associated with responding. Time and time again, Census Bureau research and my own local

experience have confirmed that messages about the importance of the census from “trusted

voices” in the community are a major factor affecting response. It is a major impetus behind the

emphasis on local area partnerships, which has been codified in census implementation plans,

starting in earnest with the 2000 Census and continuing through today. Also, it is one big reason

why some immigrant communities have higher response rates than others, with Washington

Heights in Manhattan being the best example of a high response neighborhood, despite its large

non-English-speaking immigrant population but with strong “trusted voices” and good community

organization. Given that approximately one million individuals live in mixed-immigration-status

households in New York City,3 the President’s memorandum—by discrediting the “everyone

counts” messaging, including from “trusted voices” in the community, and by increasing fears

about the perceived risks of responding—will have a chilling effect on census participation not

only for the undocumented, but for a wider net of the city’s more than 3.1 million immigrants.

        11.      Moreover, the timing of the President’s memorandum compounds its negative

impact. This disincentive to participation is occurring just as the Census Bureau begins its NRFU

operations, where thousands of census enumerators will begin knocking on doors of those who

have not responded. Making matters worse, on July 30, 2020, it was reported that the Trump

administration would be shortening the time during which the Census Bureau will be allowed to

conduct NRFU operations. As a result, those operations are reportedly scheduled to end by

September 30, 2020—one month earlier than the planned October 31 end date, which the Census

Bureau had proposed earlier this year (at the urging of local officials), in order to properly

complete the census enumeration during the pandemic. The compressed timeframe imposed on the


        3
           See Mayor’s Office of Immigrant Affairs, State of Our Immigrant City (March 2018), at 6, 12, available at
https://on.nyc.gov/39QD8fT.

                                                         5
       Case 1:20-cv-05770-JMF Document 76-41 Filed 08/07/20 Page 7 of 10




NRFU operation, in unprecedented circumstances that call for a much longer operation, further

exacerbates the negative impact of the President’s memorandum on census data quality and count

accuracy. The President’s memorandum disincentivizes self-response and cooperation with in-

person enumerators, and the compressed timeframe will magnify the impact of that disincentive as

there will be less opportunity for repeated enumerator visits.

       12.      For all these reasons, the July 21, 2020 Presidential memorandum is likely to make

the Census Bureau resort to less-reliable methods, including statistical imputation, more frequently

in immigrant communities than it otherwise would. As described above, this results in poorer

quality (less accurate) data both in terms of demographic characteristics as well as the actual count

of persons.

       13.     The decennial census is the statistical backbone of our country, and from the

standpoint of a local city planning agency, if a decennial census fails to produce accurate data,

informed decision-making cannot occur. This is because the census is more than just a count of

people. It also contains other information that helps with school planning, guides policy decisions,

assists in the direction of city resources generally, and informs responses to public health

emergencies and disasters. And census data drive other surveys that are vital to these areas as well.

When the census characteristics data are inaccurate—even if the total population count is

correct—cities cannot accurately target resources to address needs, by creating, managing, and

effectively implementing programs.

       14.     For example, the Population Division at DCP disseminates census data to the New

York City Department of Health and Mental Hygiene (DOHMH). The characteristics data on

population subgroups form a base for DOHMH’s calculation of disease and other health-related

event rates by population subgroups. In addition, DOHMH conducts surveys to track progress



                                                 6
       Case 1:20-cv-05770-JMF Document 76-41 Filed 08/07/20 Page 8 of 10




toward the reduction of chronic diseases. Many of these surveys rely on sampling and weighting

designs that are linked to the American Community Survey (ACS), which is based on the

decennial census. A prime example is tracking the prevalence of uninsured New Yorkers as a

means of targeting programs for health insurance enrollment. And, most recently, census data

were used to create COVID-19 rates, for the purposes of identifying relative incidence of the

disease in the City’s neighborhoods.

       15.     In addition, we regularly provide data and consultation to the New York City

Department of Education (DOE) and the School Construction Authority (SCA). DOE relies on

our analysis of recent changes in the composition of the population in neighborhoods to inform

decisions on how to change the zones around schools as conditions demand, particularly new

entrants to the neighborhood and their characteristics, such as the number of children. To perform

that analysis, we use data from the decennial census, the ACS, and vital statistics. For the SCA,

we use decennial census data, along with counts of recently-constructed housing, to project the

number of school children who are likely to be associated with new housing. SCA uses this

information to plan for new schools and/or the expansion of existing facilities.

       16.     Another example of the City’s use of demographic characteristics data from the

census involves planning for the elderly. The population that is 65 years and over is projected to

increase nationally and in New York City over the next 20 years. As part of the Age-friendly

NYC initiative, a partnership between the City of New York and the New York Academy of

Medicine, the Population Division uses age data from the decennial census as a basis for

projections of older population groups by neighborhood.            These data are used to target

neighborhood services for the aged, and to help government agencies, elected officials, health care

and social service providers, planners, funders, and researchers understand and analyze spatial and



                                                 7
       Case 1:20-cv-05770-JMF Document 76-41 Filed 08/07/20 Page 9 of 10




socio-demographic patterns and trends involving the burgeoning older populations of the City.

This neighborhood-level approach is based—first and foremost—on data from the decennial

census. Inaccuracies in population counts and characteristics data from the census and from the

ACS compromise the City’s ability to target current services, to determine priorities, and to ensure

a more accurate projection of older population for future years.

       17.     New York City also relies on demographic data from the census and from the ACS

for emergency preparedness. Whether it is COVID-19, coastal flood events, or blackouts, City

agencies need to be able to quantify the size of affected populations for everything from

evacuations to pandemic response. Census and ACS data at the neighborhood level for persons

with mobility limitations and other disabilities, especially older populations who require special

assistance during pandemics or other natural disasters, are cases in point. Teams evaluate these

numbers on a continuous basis as part of plans for mitigation in times of natural disasters and in

other emergencies, such as the activation of cooling centers for vulnerable populations when an

extreme heat wave strikes.

       18.     These examples of how New York City uses not just total population counts but

also demographic characteristics data from the census put into clear perspective why we cannot

afford any federal actions that will further depress self-response rates, make NRFU efforts less

effective, and result in poorer quality census data.        But the President’s order excluding

undocumented immigrants from the apportionment does just that. The President’s order will

confirm immigrant’s fears about the census, undermine efforts to alleviate those fears, and provide

immigrants with an additional disincentive to answer the door when the Census Bureau comes

knocking.




                                                8
           Case 1:20-cv-05770-JMF Document 76-41 Filed 08/07/20 Page 10 of 10




           19.   This is the 4th decennial census I have worked on in a professional capacity and 1

am very familiar with the challenges we've faced in the past, some quite formidable; but, I can say

without hesitation that the current climate is unprecedented in its potential to affect the

enumeration. And, on top of a global pandemic, the last thing we needed was an order from the

President of the United States stating that undocumented immigrants will not be counted. The July
                                                 •                                                I


21, 2020 Presidential memorandum will likely undermine outreach efforts and depress response

rates in immigrant communities (both self-response and in-person response to enumerators), and

thus lower the quality of data that the City relies upon to make crucial policy decision impacting

education, health, and emergency planning, among other things.



I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and

correct.




Executed on this_± day of A 1.1 Gus7:- 2020




                                                      Jo,!Jrrt,JD.JJ,,&-
                                                     ChiefDemographer, Population Division
                                                     New York City Department of City Planning



                                                                                                      '




                                                 9
